DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ehmann (US 2011/0114801 hereinafter Ehmann) .


In regards to claim 1, Ehmann discloses;” Wall feedthrough having a frame (abstract, Fig. 1) which is divided by at least one intermediate web into at least two chambers (Fig. 1 (3.2.1), (3.1.1), paragraph 0026), wherein at least one grommet of elastic material is arranged in each of the chambers (Fig. 1 (1)), and wherein the grommet has at least one passage opening for accommodating an elongated object to be guided through the wall (Fig. 10 (shown)), wherein two adjacent grommets (Fig. 8 (1)), having an intermediate web between them, are respectively designed in such a way that they overlap the intermediate web on at least one side of the frame in the longitudinal direction of the elongated objects over the height of one side edge of the grommet and make sealing contact with each other (Fig. 8, paragraph 0026 where the cable holders are inserted over the rails).”


In regards to claim 3, Ehmann discloses;” Wall feedthrough according to claim 2, wherein the corresponding profiles are designed as opposing bevels, steps and/or tongue and groove connection (Fig. 2 (shown)).”

In regards to claim 4, Ehmann discloses;” Wall feedthrough according to claim 2, wherein the corresponding profiles form a labyrinth seal (Fig. 9 (shows multiple ridge and valley that mirror the walls of the supporting structure thus forms a labyrinth seal).”

In regards to claim 5, Ehmann discloses;” Wall feedthrough according to one of claim 1, wherein the areas of the grommet overlapping the intermediate web lie flat against the intermediate web (Fig. 2 (shows the grommet (1) overlapping the outer surface of the rail)).”

In regards to claim 6, Ehmann discloses;” Wall feedthrough according claim 1, wherein the grommets overlap the frame on at least one side of the frame in the longitudinal direction of the elongated objects by a certain distance (Fig. 8 (shows the grommet overlapping the frame and rails)).”
	
In regards to claim 7, Ehmann discloses;” Wall feedthrough according to claim 1, wherein the frame overlaps the grommets on at least one side of the frame in the longitudinal direction of the elongated objects by a certain distance (Fig’s. 8 and 9 (where the frame (3.1, 3.2 overlaps the top of the grommet having an upward projection)).”
 
In regards to claim 8, Ehmann discloses;” Wall feedthrough according to claim 1, wherein the grommets interact in a form-fitting manner with the
intermediate webs and/or the frame (Fig. 2, paragraph 0026 disclose that the grommet is fitted tight to the frame and rail).”

In regards to claim 11, Ehmann discloses;” Wall feedthrough according to claim 1, wherein each passage opening in each of the grommets is provided with a slot for unfolding the grommet (Fig. 8 (4.1 paragraph 0029 where the feature (4.1) is capable of being used for insertion of cables in any grommet).”

In regards to claim 12, Ehmann discloses;” Wall feedthrough according to claim 3, wherein the corresponding profiles form a labyrinth seal (Fig. 9 (shows multiple ridge and valley that mirror the walls of the supporting structure thus forms a labyrinth seal).”

In regards to claim 13, Ehmann discloses;” Wall feedthrough according to claim 2, wherein the areas of the grommet overlapping the intermediate web lie flat against the intermediate web (Fig. 2 (shows the grommet (1) overlapping the outer surface of the rail)).”
In regards to claim 14, Ehmann discloses;” Wall feedthrough according to claim 3, wherein the areas of the grommet overlapping the intermediate web lie flat against the intermediate web(Fig. 2 (shows the grommet (1) overlapping the outer surface of the rail)).”

In regards to claim 15, Ehmann discloses;” Wall feedthrough according to claim 4, wherein the areas of the grommet overlapping the intermediate web lie flat against the intermediate web (Fig. 2 (shows the grommet (1) overlapping the outer surface of the rail)).”

In regards to claim 16, Ehmann discloses;” Wall feedthrough according to claim 2, wherein the grommets overlap the frame on at least one side of the frame in the longitudinal direction of the elongated objects by a certain distance (Fig. 8 (shows the grommet overlapping the frame and rails)).”

In regards to claim 17, Ehmann discloses;” Wall feedthrough according to claim 3, wherein the grommets overlap the frame on at least one side of the frame in the longitudinal direction of the elongated objects by a certain distance (Fig. 8 (shows the grommet overlapping the frame and rails)).”

In regards to claim 18, Ehmann discloses;” Wall feedthrough according to claim 4, wherein the grommets overlap the frame on at least one side of the frame in the longitudinal direction of the elongated objects by a certain distance (Fig. 8 (shows the grommet overlapping the frame and rails)).”
In regards to claim 19, Ehmann discloses;” Wall feedthrough according to claim 5, wherein the grommets overlap the frame on at least one side of the frame in the longitudinal direction of the elongated objects by a certain distance (Fig. 8 (shows the grommet overlapping the frame and rails)).”

In regards to claim 20, Ehmann discloses;” Wall feedthrough according to claim 2, wherein the frame overlaps the grommets on at least one side of the frame in the longitudinal direction of the elongated objects by a certain distance (Fig’s. 8 and 9 (where the frame (3.1, 3.2 overlaps the top of the grommet having an upward projection)).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehmann (US 2011/0114801 hereinafter Ehmann) as applied to claim 1 above, and further in view of Durometer - Measures the hardness of rubbers, elastomers, plastics (pdf attached dated 2014 hereinafter Durometer).

In regards to claim 7, Ehmann discloses;” Wall feedthrough according to claim 1”, but does not directly disclose;” wherein the grommets are made of elastic material with a hardness of 30 to 70 Shore A.”
However, Ehmann does disclose that the grommet (cable holders) are made of a rubber elastic material which would include a flexible rubber substance (paragraph 0026).

Durometer discloses a chart representing various Shore A values for different rubbers where a rubber band has a value of 30 and a value for a  car tire of 65. Both type of rubbers are flexible. It would have been obvious to one skilled in the art to select a form of rubber that would be easily manipulated to permit the insertion of the grommet (cable holder) into the frame and permit the insertion of cables into the grommet. The selection of a specific rubber composition would be well within the capabilities of a skilled artisan and the exact  rubber would have been a matter of choice.  In re Chu, at 298-99 (a finding of “design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function or give unexpected results (citing In re Rice, 341 F.2d 309, 314 (CCPA 1965)). 

In regards to claim 8, Ehmann discloses;” Wall feedthrough according to claim 1”, but does not directly disclose;” Wall feedthrough according to claim 1, wherein the frame is made of a material with a hardness of at least 80 Shore A.”
However, Ehmann does disclose that the frame structure is capable of being formed from a synthetic material (paragraph 0026).
Durometer discloses a chart representing various Shore A values for different polyurethanes where the polyurethane is capable of being in the range up to a Shore A of 90. 
It would have been obvious to one skilled in the art to select a polyurethane with a high Shore value to form a frame structure that would support the cable holders (grommets) in a high stress environment such that the frame would not deform over time. The selection of a specific polyurethane would well within the capabilities of a skilled artisan and the exact polyurethane would have been a matter of choice. In re Chu, at 298-99 (a finding of “design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function or give unexpected results (citing In re Rice, 341 F.2d 309, 314 (CCPA 1965)).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847